


EXHIBIT 10.44






SOTHEBY'S RESTRICTED STOCK UNIT PLAN


RESTRICTED STOCK UNIT AGREEMENT




THIS AGREEMENT, effective as of the 26th day of February, 2015, is entered into
between SOTHEBY'S, a Delaware corporation (the "Corporation"), and BRUNO
VINCIGUERRA (the "Participant").


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has established
the Sotheby's Restricted Stock Unit Plan, as amended (the "Plan") in order to
provide employees of the Corporation with an opportunity to acquire shares of
the Corporation's Common Stock, as an inducement to remain in the service of the
Corporation or a Subsidiary and to promote the Participant’s commitment to the
success of the Corporation during such service.


WHEREAS, subject to the execution of this Agreement, the Board has approved an
award of Restricted Stock Units to the Participant in the amount and scheduled
to vest on the dates (“Vesting Dates”) provided in Schedule 1 attached hereto.


NOW, THEREFORE, it is agreed as follows:


1.    Definitions and Incorporation. The terms used in this Agreement shall have
the meanings given to such terms in the Plan unless a term is specifically
defined in the Severance Agreement dated January 1, 2015 (the “Severance
Agreement”), in which case the Severance Agreement will control. The Plan is
hereby incorporated in and made an integral part of this Agreement as if fully
set forth herein. In the event of any inconsistency between any provision of the
Plan and any provision of this Agreement, the provision of the Plan shall
prevail unless the Agreement states that it is intended to differ from the Plan
as authorized thereby with respect to a specific issue. The Participant hereby
acknowledges that he has received a copy of the Plan and agrees to comply with
the terms and conditions of the Plan and this Agreement.


2.    Award of Restricted Stock Units. Effective February 26, 2015 the
Corporation hereby awards to the Participant 17,507 Restricted Stock Units
(“RSUs”). If vested, each Restricted Stock Unit will be payable in one share of
Common Stock of the Corporation. The Vesting Date shall also be the payment
date. Registration in the participant’s name in book entry form of the shares of
Common Stock underlying vested Restricted Stock Units will occur within sixty
(60) days of the payment date.


3.    Voting and Dividend Rights. Except as otherwise determined by the
Compensation Committee or required by applicable law, the Participant shall not
have the right to vote the underlying shares of stock subject to a Restricted
Stock Unit Award until the Restricted Stock Units have vested and the shares
have been delivered to the Participant as provided in Section 6.3 of the Plan.
The Participant will have the right to receive dividend equivalents on unvested
Restricted Stock Units with respect to equivalent number of shares underlying
the Restricted Stock Unit Award. Dividend equivalents, to the extent they are
payable, shall be paid no later than sixty (60) days after any declared dividend
is paid to shareholders. Such dividend equivalent payments made under this
Agreement will be made by the Participant’s employer company and will be taxed
to the Participant in accordance with applicable law. All distributions, if any,
received by the Participant with respect to Restricted Stock Units awarded
herein as a result of any stock split, stock distributions, combination of
shares, or other similar transaction shall be subject to the restrictions of the
Plan and this Agreement.


4.    Termination of Employment. Subject to Section 4(a) herein, in the event
the Participant (i) gives notice of that he is voluntarily terminating
employment without Good Reason during the Defined Period; (ii) terminates his
employment without Good Reason during the Defined Period; (iii) is terminated
for Cause; or (iv) after terminating employment in such circumstance where
continued vesting is provided under his Severance Agreement, he fails to comply
with his obligations under the Severance Agreement, including, but not limited
to, his obligations under the Extended Restricted Period, the Participant’s
rights with respect to: x) Restricted Stock Units that are not vested shall be
forfeited immediately and permanently and y) payment of ay dividend equivalents
will cease. The Participant shall

1

--------------------------------------------------------------------------------




be 100% vested in his Restricted Stock Units in the event he terminates
employment by reason of death, Disability or Retirement and, in such event, the
Restricted Stock Units shall continue to be paid out on the scheduled Vesting
Dates.


(a)    With respect to grants of Restricted Stock Units, a Participant shall
also be 100% vested on the date of termination of the Participant’s employment
either without Cause by the Corporation or for Good Reason by the Participant if
such termination occurs within two (2) years after the date of a Change in
Control (as defined in the Plan). In such event, the units shall continue to be
paid out on the scheduled Vesting Dates.


(b)    Notwithstanding the foregoing, if a Change in Control occurs and the
Common Stock thereafter is no longer available for payment of the Restricted
Stock Unit Award, or the Restricted Stock Units are not assumed or converted
into comparable awards with respect to shares of the acquiring or successor
company (or parent thereof), then each Restricted Stock Unit, whether or not
previously vested, shall be converted into the right to receive cash or, if the
consideration paid to the Common Stock holders in the Change in Control was not
cash, then into the right to receive consideration in a form that is equivalent
in value to the form of consideration payable to the Common Stock holders in
exchange for their shares of Common Stock, in an amount equal to the product of
(i) the consideration per share payable to the Common Stock holders multiplied
by (ii) the number of shares of Common Stock covered by the Restricted Stock
Unit.  The Restricted Stock Unit to be settled with this alternate form of
consideration shall continue to be paid out on the scheduled Vesting Dates. This
alternate form of consideration shall become 100% vested after the date of a
qualifying termination event as described above occurring within two (2) years
of the date of a Change in Control and, in such event, shall continue to be paid
out on the scheduled Vesting Dates.


5.    Securities Law Requirements.


(a)    Regardless of whether the offering and sale of the shares of Common Stock
under the Plan have been registered under the United States Securities Act of
1933 (the “Act”) or have been registered or qualified under the securities laws
of any state, the Corporation may impose restrictions upon the sale, pledge, or
other transfer of such shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state, or any other law. In
the event that the sale of such shares under the Plan is not registered under
the Act but an exemption is available which requires an investment
representation or other representation, the Participant shall be required to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, and to make such other representations
as are deemed necessary or appropriate by the Corporation and its counsel.


(b)    Stock certificates evidencing such shares awarded under the Plan pursuant
to an unregistered transaction shall bear the following restrictive legend and
such other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.


6.    Rights as an Employee. In the case that the Participant’s employment is
“at-will”, or otherwise, nothing in the Plan or this Agreement shall be
construed to give the Participant or any person the right to remain in the
employment of the Corporation or a Subsidiary or to affect the right of the
Corporation or Subsidiary to terminate the Participant’s or such other person’s
employment at any time with or without cause.


7. Rights as a Shareholder. Nothing in the Plan or this Agreement shall be
construed to give the Participant or any other person rights as a shareholder of
the Corporation except to the extent specifically provided in the Plan or this
Agreement.


8.    Inspection of Records. Copies of the Plan, records reflecting the
Participant’s Restricted Stock Unit award(s), and any other documents and
records that the Participant is entitled by law to inspect shall be open to
inspection by the Participant and his or her duly authorized representative(s)
at the office of the Corporation at any reasonable business hour.

2

--------------------------------------------------------------------------------






9.    Notices. Any notice to the Corporation contemplated by this Agreement
shall be addressed to the attention of the Corporation’s Human Resource
Department at 1334 York Avenue, New York, New York 10021; and any notice to the
Participant shall be addressed to him or her at the address on file with the
Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.


10.    Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement and of the Plan shall lie within the sole
discretion of the Committee, and the Committee’s determinations shall be
conclusive and binding on all interested persons.


11.    Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.








SOTHEBY’S





--------------------------------------------------------------------------------



                        


By: /S/ SUSAN ALEXANDER                    
Its: EVP, Worldwide Head of HR


Dated:     February 26, 2015    






By:     /S/ BRUNO VINCIGUERRA                
Bruno Vinciguerra
                        
Dated: February 27, 2015    
            

3

--------------------------------------------------------------------------------




SCHEDULE 1


Employee:    Bruno Vinciguerra        
Date of Grant:    February 26, 2015         
Restricted Stock Units Awarded: 17,507




RIGHT TO RECEIVE SHARES


Subject to the terms of the Plan and the conditions set forth in this Agreement,
the Restricted Stock Units awarded subject to this Agreement shall vest as
follows:




Restricted Stock Units Vested        Vesting Date


5,835    (33% of shares)         March 5, 2016
5,836    (33% of shares)            March 5, 2017
5,836    (34% of shares)            March 5, 2018



4